Citation Nr: 1815335	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-21 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for carcinoma of the right kidney.

2.  Entitlement to service connection for residuals of stroke, to include brain tumor.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a higher initial rating for PTSD rated 30 percent prior to March 17, 2014 and rated 50 percent thereafter. 

7.  Entitlement to an initial rating for residuals, fracture right fourth and fifth metacarpal bone flexion deformity in excess of 10 percent.

REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record on appeal is currently missing documents previously located in the Veteran's claims file.  As Board decisions are based on a review of the entire record, additional development is needed prior to appellate adjudication.  See 38 C.F.R. § 19.7 (2017). 

Currently, the claims file does not include several pieces of evidence that were previously available at the time of the 2010 rating decisions, including service treatment personnel records.  Private medical records previously available from Drs. Handler and Garfield are also missing.    

It appears that the RO attempted to locate missing contents of the claims file pursuant to VBA Manual M21-1 III.ii.4.D.1.b.  Copies of the March 2010 and August 2010 VA examination reports have been located and associated with the file.  VA treatment records dated between January 2010 and July 2015 have also been associated with the claims file.  In October 2015, the Veteran's representative was notified of the missing file and asked to submit any additional records in her possession.  That same month, the representative replied that the Veteran had not sent in evidence through the service organization, and therefore she had no copies available.  It does not appear, however, that the Veteran was ever notified that his folder was missing and requested to submit copies of any relevant evidence in his possession.  It also does not appear that the RO attempted to obtain service treatment records from the service department.

Accordingly, on remand, the RO should notify the Veteran of his missing records and request that he submit, or authorize VA to obtain, medical records from Drs. Handler and Garfield.  Also, the RO should contact the appropriate repositories and obtain any available service treatment records.  Finally, updated VA treatment records since July 2015 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate actions to locate all missing contents of the original claims folder or, if necessary, rebuild any missing contents of the claims file.  Actions should include, but are not limited to the following: 

A) Contact appropriate service departments to obtain any available service treatment records; 

B) Notify the Veteran of his missing/rebuilt file and request that he provide copies of any service treatment records and private medical records in his possession, including from Drs. Handler and Garcia.  If he does not have copies of these private medical records, he should provide authorization for VA to obtain them.  

If any identified records cannot be obtained, document all steps taken and notify the Veteran that the records could not be obtained as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e). 

2.  With any needed assistance from the Veteran, obtain all non-duplicative private treatment records pertaining to the Veteran's claimed conditions.  All reasonable attempts to obtain such records should be made and documented.  Also, obtain VA treatment records since July 2015.
 
3.  Thereafter, readjudicate the appeal.  If the benefits sought are not granted, issue the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

